The indictment charged that appellant (naming him) with intent to steal broke into and entered the shop or store or warehouse of Graham-Brooks Grocery Company, a corporation, in which goods or merchandise, things of value, were kept for use, sale, or deposit, etc. The trial resulted in his conviction of burglary as charged in the indictment, and judgment of conviction was duly pronounced and entered. The court, as the law requires, sentenced him to serve an indeterminate term of imprisonment in the penitentiary. An appeal was taken to this court. No point of decision is presented other than the regularity of the proceedings in the court below as shown by the record. We find the record regular in all things; hence the judgment of conviction appealed from will stand affirmed.
Affirmed.